Exhibit 10.1

 

PAYMENT RESTRUCTURING AGREEMENT

 

THIS PAYMENT RESTRUCTURING AGREEMENT (the "Agreement") is made and entered into
as of December 7, 2018 (the "Effective Date"), by and between WINDTREE
THERAPEUTICS, INC., a corporation organized and existing under the laws of the
state of Delaware having its principal place of business at 2600 Kelly Road,
Suite 100, Warrington, PA 18976 USA ("Windtree”), and BATTELLE MEMORIAL
INSTITUTE, through its Corporate Operations, a corporation organized and
existing under the laws of the state of Ohio having its principal place of
business at 505 King Avenue, Columbus, Ohio 43201-2693, USA ("Battelle”).
Windtree and Battelle may be referred to herein individually as a "Party" or
collectively as "Parties."

 

RECITALS:

 

WHEREAS, Windtree and Battelle previously entered into a Research and
Development Services Agreement dated as of June 22, 2012 (as amended from time
to time, the “Services Agreement”), pursuant to which Battelle agreed to assist
Windtree with development of Windtree’s proprietary AEROSURF® aerosol delivery
system as provided in the Services Agreement; and

 

WHEREAS, Windtree and Battelle also entered into a Collaboration Agreement dated
as of October 10, 2014 (as amended from time to time, the “Collaboration
Agreement,” and together with the Services Agreement, the “Battelle
Agreements”), pursuant to which, among other things, Windtree and Battelle
agreed to work together and share the costs of executing a device development
plan, including all required testing, verification and documentation, to be in a
position to manufacture a next generation aerosol delivery system suitable for
use in the planned phase 3 clinical program and, if approved, commercialization
of AEROSURF (the “Next Generation System”); and

 

WHEREAS, the outstanding principal balance due Battelle under the Battelle
Agreements is four million three hundred forty-two thousand two hundred
ninety-nine and 90/100 dollars ($4,342,299.90), plus interest thereon at the
rate of 6% from October 18, 2017 (collectively, as determined from time to time,
the “Battelle Payables”); and

 

WHEREAS, on October 18, 2017, Windtree and Battelle entered into a nonbinding
Memorandum of Understanding (the “MOU”) in which the parties memorialized (1)
their intent to amend the payment obligations under the Battelle Agreements with
respect to the Battelle Payables; (2) Battelle’s willingness to support
Windtree’s continuing efforts to complete design verification activities with
respect to the Next Generation System and satisfy all other requirements to be
in a position to manufacture devices to support an AEROSURF phase 3 clinical
program and, if approved, commercialization of AEROSURF; and (3) Battelle’s plan
to participate in Windtree’s next planned private placement offering (the “Next
Financing”); and

 

WHEREAS, instead of amending and restating each of the Battelle Agreements,
Windtree and Battelle desire to formalize in this Agreement the arrangements set
forth in the MOU;

 

 

--------------------------------------------------------------------------------

 

 

NOW THEREFORE, IN CONSIDERATION OF THE COVENANTS AND PROMISES CONTAINED IN THIS
AGREEMENT AND INTENDING TO BE LEGALLY BOUND HEREBY, THE PARTIES AGREE AS
FOLLOWS:

 

Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms as set forth in the Battelle Agreements.

 

1.

COMPENSATION TO BATTELLE AND SETTLEMENT OF BATTELLE PAYABLES

 

A.     Ongoing Project Activities.

 

i.     The parties hereby agree that continuing development activities for the
Next Generation System will be conducted in accordance with the terms of the
Services Agreement.

 

ii.     Until Windtree shall have made cash payments to Battelle totaling at
least three million dollars ($3,000,000) pursuant to Sections 1.B.iii. and
1.B.iv., Windtree shall pay Battelle in advance for all work to be performed for
Windtree. The amount of each payment to be advanced hereunder and the
corresponding work under the Project Plan to be performed by Battelle shall be
estimated by Battelle and the parties shall then agree on the amount of the
required prepayment prior to Battelle’s performance of the work. Windtree shall
not be required to pay and Battelle shall not be obligated to incur any charges
exceeding the amount of any agreed prepayment unless mutually agreed in writing
by Battelle and Windtree. Upon completion of the work to be performed in
connection with each advance prepayment, within sixty (60) days, Battelle shall
render to Windtree a detailed invoice setting forth Battelle’s actual charges
for labor and other expenses. If the amount prepaid by Windtree exceeds
Battelle’s actual charges for such work, then the amount of such excess payment
shall be credited to the Battelle Payables as of the date of such payment.

 

iii.     After Windtree has made cash payments to Battelle pursuant to Section
1.B.iii. and 1.B.iv. totaling at least three million dollars ($3,000,000),
Battelle’s charges for labor and other expenses for performance shall be payable
as incurred and be payable upon presentation of monthly invoices within thirty
(30) days of Windtree’s receipt of an invoice. Invoices not paid within thirty
days of receipt shall accrue interest at the rate of two percent (2%) per month.

 

iv.     Invoices shall be accompanied by a detailed report of actual work
performed by Battelle and shall include detail in the same form and content as
provided for invoices relating to the Services Agreement on the Effective Date.

 

v.     For all payments hereunder, Windtree shall pay any sales, use, value
added, excise, import, privilege, or similar taxes arising out of or in
connection with the performance of this Agreement (other than those levied on
Battelle’s income), imposed by any authority, government or governmental agency,
unless a valid exemption certificate, if applicable, is received. Battelle shall
be responsible for taxes based on its own income, employment taxes of its own
employees, and for taxes on any property it owns or leases.

 

2

--------------------------------------------------------------------------------

 

 

vi.     All payments made to Battelle under this Agreement shall be in U.S.
dollars and shall be made without reduction for, or withholding of, any tax
assessment, fee, levy, or similar charge in lieu of tax of any nature, by bank
wire transfer in immediately available funds to an account designated by
Battelle.

 

B.     Settlement of Battelle Payables.

 

i.     Battelle and Windtree acknowledge and agree that the Battelle Payables
have and will accrue interest on a monthly basis at a rate of six percent (6%)
per annum from and after October 18, 2017. Battelle and Windtree further agree
that the accrued interest from and after October 18, 2017 through the Effective
Date is three hundred twenty-four thousand five hundred forty-five and 51/100
dollars ($324,545.51). Windtree shall pay Battelle interest on the Battelle
Payables on the first day of each month with each such payment being equal to
the interest accrued in the immediately preceding month. If such payment is not
paid, the amount of the unpaid interest shall be added to the balance of the
Battelle Payables.

 

ii.     Battelle will participate as an investor in the next equity financing
(“Next Financing”) and will pay consideration in an amount not less than one
million dollars ($1,000,000) and in the form of extinguishment of a like amount
of the Battelle Payables, as may be mutually agreed.

 

iii.     Within ten (10) calendar days following the closing of the Next
Financing, Windtree shall pay Battelle the sum of nine hundred seventy-two
thousand two hundred eighty-one and 81/100 dollars ($972,281.80) and initiate
payments to Battelle in the aggregate amount of one million two hundred fifty
thousand and 00/100 dollars ($1,250,000), payable in five (5) equal installments
of two hundred fifty thousand dollars and 00/100 dollars ($250,000) on the first
day of each of the next succeeding five (5) calendar months.

 

iv.     Windtree shall pay Battelle two (2) Milestone Payments as follows:

 

a.     The first Milestone Payment shall be determined as of the payment date
thereof by (1) subtracting from the aggregate value of the Battelle Payables
(including interest) the sum of (i) any cash payments made on account of the
Battelle Payables prior to such payment date, including any overpayments
credited to Battelle Payables pursuant to Section 1.A(ii) or other elective
prepayments, and (ii) the value of Battelle Payables extinguished in connection
with the Next Financing; and (2) dividing the results obtained under clause (1)
by two. The second Milestone Payment shall equal the remaining unpaid Balance of
the Battelle Payables (including interest).

 

b.     Milestone Payments will be due and payable upon each of the following
events:

 

1.     Enrollment of the first patient in the next AEROSURF clinical study as
evidenced by use of the Next Generation System in the clinic; and

 

3

--------------------------------------------------------------------------------

 

 

2.     The date on which Windtree completes the device technology transfer to
the selected manufacturer and assembler for the Next Generation System, as
evidenced by contract manufacturers’ production of at least one disposable and
durable unit.

 

Notwithstanding the foregoing, if any Milestone Payments remain unpaid on
December 31, 2019 for any reason whatsoever, including, but not limited to
Windtree’s failure to complete a Follow-on Financing, enroll a first patient in
a clinical study or complete Device Technology Transfer, then all unpaid
Milestone Payments shall be accelerated and become due and payable in full on or
before January 7, 2020.

 

C.     Royalties.

 

i.     Except as otherwise provided in this Section 1.C, Windtree shall be
obligated to pay royalties to Battelle, which shall be calculated in the manner
set forth in the Collaboration Agreement.

 

ii.     Solely for the purpose of determining the amount of royalties payable to
Battelle, the following terms shall be deemed to refer to and include (a) RDS
and (b) such other additional KL4 surfactant-based indications as permitted
under Windtree’s license agreements with Philip Morris USA and Philip Morris
Products S.A. and as may be approved from time to time: “AEROSURF,” “AEROSURF
System,” and “Next Generation System.”

 

iii.     The Royalty Cap set forth in the Collaboration Agreement is hereby
increased from twenty-five million dollars ($25,000,000) to thirty-five million
dollars ($35,000,000). Upon payment of aggregate royalties equal to the Royalty
Cap, Windtree’s obligations to pay royalties hereunder and under the Battelle
Agreements shall be fully discharged and shall terminate.

 

iii.     In addition, Windtree shall have the right at any time through the
third anniversary of the First Commercial Sale of an aerosolized product that
uses the Next Generation System to eliminate its obligation to pay royalties by
paying Battelle the fair value of the royalty stream at the time as determined
by the parties in good faith.

 

D.     Warrants.

 

i.      Within 30 days of the Effective Date, Windtree will execute and deliver
to Battelle a Warrant, in the form of Exhibit A, granting Battelle the right to
purchase seventy-five thousand (75,000) shares of Common Stock, at an exercise
price per share equal to six dollars and 50/100 dollars ($6.50), exercisable
immediately and expiring on the fifth anniversary date of the Effective Date.

 

ii.     In addition, on the Effective Date, Battelle will deliver to Windtree
for cancellation the warrant issued to Battelle in connection with the execution
of the Collaboration Agreement.

 

2.

MISCELLANEOUS

 

A.     Sales Reports, Record Keeping and Audit. The Parties acknowledge and
agree that the provisions of Section 4 of the Collaboration Agreement shall
remain in full force and effect during the term of this Agreement.

 

4

--------------------------------------------------------------------------------

 

 

B.     Letter of Credit. Within ten (10) days of the later of the closing of the
Next Financing or February 28, 2019, Windtree shall obtain a letter of credit in
favor of Battelle in an amount to cover the balance of the unpaid Battelle
Payables (plus interest) (“LOC”) as of the issue date of the LOC. The issuer of
the LOC and the form of the LOC shall both be approved by Battelle with such
approval to be not unreasonably withheld or delayed. Battelle will reimburse
Windtree for the costs paid by Windtree to the issuer of the LOC to obtain the
LOC.

 

C.     No Further Obligation. Upon execution of this Agreement, Windtree’s
obligations related to the Battelle Payables shall be solely as provided in this
Agreement and Windtree shall have no further obligations with respect to the
Battelle Payables under the Battelle Agreements.

 

D.     Assignment. Except as otherwise provided for herein, neither Party may
assign this Agreement without the written consent of the other Party, which
consent shall not be unreasonably withheld or delayed. This Agreement shall be
binding upon and inure to the successors and permitted assignees of the Parties
and the name of a Party appearing herein shall be deemed to include the names of
such Party’s successors and permitted assigns to the extent necessary to carry
out the intent of this Agreement. Any assignment not in accordance with this
Section 2.C. shall be void.

 

E.     Notices. Any notice required or permitted to be given under this
Agreement shall be in writing, shall specifically refer to this Agreement and
shall be effective on receipt, when hand-delivered, transmitted by facsimile, or
sent by registered airmail or overnight courier and addressed to the Parties as
noted below (or to such other address as may be provided in writing by a Party
to the other Party in accordance with this Section).

 

Battelle Memorial Institute

505 King Avenue

Columbus, Ohio 43201

Attn: General Counsel

(F)     (614) 458-5456

Windtree Therapeutics, Inc.

2600 Kelly Road, Suite 100

Warrington, PA 18976

Attn: Legal Department

(F)     (215) 488-9435

 

F.     Severability. If any part of this Agreement is found to be invalid or
unenforceable by any court of competent jurisdiction, or if any government or
other agency having jurisdiction over either Battelle or Windtree deems any part
thereof to be contrary to any antitrust or competition law, then such
declaration shall not affect the remainder of the Agreement, which shall remain
in full force and effect. To the extent possible, the Parties shall revise such
invalidated part in a manner that will render it valid without impairing the
Parties' original business purpose.

 

G.     Non-Waiver. The failure of a Party in any one or more instances to insist
upon strict performance of any of the terms and conditions of this Agreement
shall not be construed as a waiver or relinquishment, to any extent, of the
right to assert or rely upon any such terms or conditions on any future
occasion.

 

5

--------------------------------------------------------------------------------

 

 

H.     Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts as may be necessary or
appropriate in order to carry out the purposes and intent of the Agreement.

 

I.     Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be an original and all of which shall constitute together
the same document.

 

J.     Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of and enforced within the jurisdiction of
the State of Delaware without regard to the principles of conflict of laws.

 

In Witness Whereof, the Parties have duly executed this Restructuring Agreement
as of the Effective Date.

 

WINDTREE THERAPEUTICS, INC.  BATTELLE MEMORIAL INSTITUTE   Corporate Operations
        By:  /s/ John Tattory   By:    Name: John Tattory Name:   Title: SVP and
Chief Financial Officer Title:  

 

6

--------------------------------------------------------------------------------

 

 

Exhibit A

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED HEREBY NOR THE
SECURITIES INTO WHICH THE SECURITIES REPRESENTED HEREBY ARE EXERCISABLE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES INTO
WHICH THE SECURITIES REPRESENTED HEREBY ARE EXERCISABLE MAY NOT BE OFFERED FOR
SALE, SOLD, TRANSFERRED OR ASSIGNED EXCEPT PURSUANT TO (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) PURSUANT TO AN AVAILABLE EXEMPTION IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES INTO WHICH THE SECURITIES
REPRESENTED HEREBY ARE EXERCISABLE MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH
SECURITIES.

 

WINDTREE THERAPEUTICS, INC.

 

Series E Warrant To Purchase Common Stock

 

Series E Warrant:                                         

Number of Shares of Common Stock:                                         

Date of Issuance: December __, 2018 (“Issuance Date”)

 

Windtree Therapeutics, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Battelle Memorial Institute, the registered
holder hereof or its permitted assigns (the “Holder”), is entitled, subject to
the terms set forth below, to purchase from the Company, at the Exercise Price
(as defined below) then in effect, upon surrender of this Series E Warrant to
Purchase Common Stock (including any Series E Warrants to Purchase Common Stock
issued in exchange, transfer or replacement hereof, the “Warrant”), at any time
or times after the Issuance Date (the “Exercisability Date”), but not after
11:59 p.m., New York time, on the Expiration Date (as defined below),
SEVENTY-FIVE THOUSAND (75,000) fully paid and nonassessable shares of Common
Stock (as defined below) (the “Warrant Shares”).

 

1.

EXERCISE OF WARRANT.

 

 

(a)

Mechanics of Exercise. Subject to the terms and conditions hereof, this Warrant
may be exercised by the Holder on any day on or after the Exercisability Date,
in whole or in part, by (i) delivery of a written notice, in the form attached
hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election to
exercise this Warrant to the Company and Continental Stock Transfer & Trust
Company (the “Warrant Agent” and “Transfer Agent”) and (ii) if applicable,
delivery of this Warrant to the Warrant Agent for cancellation. Notwithstanding
anything herein to the contrary, the Holder shall not be required to physically
surrender this Warrant to the Warrant Agent until the Holder has purchased all
of the Warrant Shares available hereunder and the Warrant has been exercised in
full, in which case the Holder shall surrender this Warrant to the Warrant Agent
for cancellation within three (3) Trading Days of the date the final Exercise
Notice is delivered to the Warrant Agent. Execution and delivery of an Exercise
Notice with respect to a partial Exercise shall have the same effect as
cancellation of the original Warrant and issuance of a new Warrant evidencing
the right to purchase the remaining number of Warrant Shares. The Exercise
Notice shall indicate if the Holder has elected a Cashless Exercise (as defined
below) pursuant to Section 1(d) of this Warrant. Within two (2) Business Days
following the Exercise, Holder shall deliver payment to the Company of an amount
equal to the applicable Exercise Price multiplied by the number of Warrant
Shares as to which this Warrant is being exercised (the “Aggregate Exercise
Price”) in cash or by wire transfer of immediately available funds, unless such
Holder has elected a Cashless Exercise pursuant to Section 1(c). On or before
the second (2nd) Business Day following the date on which the Warrant has been
duly Exercised (the “Share Delivery Date”), the Company or the Warrant Agent
shall (X) provided that the Company’s transfer agent (the “Transfer Agent”) is
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program, upon the request of the Holder and provided the Holder causes
its prime broker to initiate a Deposit Withdrawal At Custodian (“DWAC”) deposit,
credit such aggregate number of Warrant Shares to which the Holder is entitled
pursuant to such exercise to the Holder’s or its designee’s balance account with
DTC through its DWAC system, or (Y) if the Transfer Agent is not participating
in the DTC Fast Automated Securities Transfer Program or upon a cash Exercise at
a time when a registration statement covering the issuance of Warrant Shares is
not effective, issue and dispatch by overnight courier to the address as
specified in the Exercise Notice, a certificate, registered in the Company’s
share register in the name of the Holder or its designee, for the number of
shares of Common Stock to which the Holder is entitled pursuant to such
Exercise, provided that, unless such Holder has elected a Cashless Exercise
pursuant to Section 1(c), the Company shall not be obligated to deliver shares
of Common Stock hereunder unless the Company has received the Aggregate Exercise
Price by the Share Delivery Date. Upon Exercise, the Holder shall be deemed for
all corporate purposes to have become the holder of record of the Warrant Shares
with respect to which this Warrant has been Exercised, irrespective of the date
such Warrant Shares are credited to the Holder’s DTC account or the date of
delivery of the certificates evidencing such Warrant Shares, as the case may be.
If this Warrant is submitted in connection with any exercise pursuant to this
Section 1(a) and the number of Warrant Shares represented by this Warrant
submitted for exercise is greater than the number of Warrant Shares being
acquired upon an exercise, then the Company shall as soon as practicable and in
no event later than five Business Days after any exercise and at its own
expense, issue a new Warrant (in accordance with Section 6(d)) representing the
right to purchase the number of Warrant Shares purchasable immediately prior to
such exercise under this Warrant, less the number of Warrant Shares with respect
to which this Warrant is exercised. No fractional shares of Common Stock are to
be issued upon the exercise of this Warrant, but rather the number of shares of
Common Stock to be issued shall be rounded down to the nearest whole number. The
Company shall pay any and all taxes which may be payable with respect to the
issuance and delivery of Warrant Shares upon exercise of this Warrant; provided,
however, that the Company shall not be required to pay any tax which may be
payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder or an affiliate thereof. The Holder shall be responsible for all other
tax liability that may arise as a result of holding or transferring this Warrant
or receiving Warrant Shares upon exercise hereof.

 

7

--------------------------------------------------------------------------------

 

 

Exhibit A

 

 

(b)

Exercise Price. For purposes of this Warrant, “Exercise Price” means a per
Warrant Share price of $6.50, subject to adjustment as provided herein.

 

 

(c)

Cashless Exercise. At any time six (6) months after the Issuance Date, in the
event that a registration statement covering the issuance of Warrant Shares is
not effective, the Holder may, at its option, exercise this Warrant in whole or
in part and, in lieu of making the cash payment otherwise contemplated to be
made to the Company upon such exercise in payment of the Aggregate Exercise
Price, elect instead to receive upon such exercise the “Net Number” of shares of
Common Stock determined according to the following formula (a “Cashless
Exercise”):

 

 

Net Number =

(A x B) – (A x C)

B

     

A =

the total number of shares with respect to which this Warrant is then being
exercised.

B =

the arithmetic average of the Closing Sale Prices of the shares of Common Stock
for the five (5) consecutive Trading Days ending on the Trading Day immediately
preceding the date of the Exercise Notice; and

C =

the Exercise Price then in effect for the applicable Warrant Shares at the time
of such exercise.

 

   

The Company shall notify the Holder at any time prior to the Expiration Date
that a registration statement covering the issuance of Warrant Shares is not
effective. For sake of clarity, in the event that neither a registration
statement nor an exemption from registration is available, there is no
circumstance that requires the Company to effect a net cash settlement of the
Warrant.

       

(e)

Disputes. In the case of a dispute as to the determination of the Exercise Price
or the arithmetic calculation of the Warrant Shares, the Company shall issue to
the Holder the number of Warrant Shares that are not disputed in accordance with
the delivery obligations set forth in this Warrant.

 

8

--------------------------------------------------------------------------------

 

 

Exhibit A

 

 

(f)

Beneficial Ownership. The Company shall not effect any exercise of the Warrant,
and a Holder shall not have the right to exercise any portion of the Warrant, to
the extent that, such Holder (together with such Holder’s Affiliates, and any
Persons acting as a group together with such Holder or any of such Holder’s
Affiliates (such Persons, “Attribution Parties”)) would beneficially own in
excess of the Beneficial Ownership Limitation (as defined below) after giving
effect to such exercise, or immediately prior to giving effect to such exercise.
For purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by such Holder and its Affiliates and Attribution Parties
shall include the number of shares of Common Stock issuable upon exercise of the
Warrant with respect to which such determination is being made, but shall
exclude the number of shares of Common Stock which are issuable upon (i)
exercise of the remaining, unexercised portion of this Warrant beneficially
owned by such Holder or any of its Affiliates or Attribution Parties and (ii)
exercise or conversion of unexercised or unconverted portion of any other Common
Stock Equivalents of the Company that are subject to a limitation on conversion
or exercise analogous to the limitation contained herein beneficially owned by
such Holder or any of its Affiliates or Attribution Parties. Except as set forth
in the preceding sentence, for purposes of this Section 1(f), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder (the “Exchange Act”),
it being acknowledged by the Holder that the Company is not representing to the
Holder that such calculation is in compliance with Section 13(d) of the Exchange
Act and the Holder is solely responsible for any schedules required to be filed
in accordance therewith. To the extent that the limitation contained in this
Section 1(f) applies, the determination of whether the Warrant is exercisable
(in relation to other securities owned by such Holder together with any
Affiliates and Attribution Parties) and number of shares of Common Stock
issuable upon such exercise (or partial exercise) shall be in the sole
discretion of such Holder, and the submission of a Notice of Exercise shall be
deemed to be such Holder’s determination of whether the Warrant may be exercised
(in relation to other securities owned by such Holder together with any
Affiliates and Attribution Parties) and number of shares of Common Stock
issuable upon exercise (or partial exercise), in each case subject to the
Beneficial Ownership Limitation. To ensure compliance with this restriction,
each Holder will be deemed to represent to the Company each time it delivers a
Notice of Exercise that such Notice of Exercise has not violated the
restrictions set forth in this paragraph and the Company shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Section 1(f), in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as stated in the most recent
of the following: (i) the Company’s most recent periodic or annual report filed
with the Commission, as the case may be, (ii) a more recent public announcement
by the Company or (iii) a more recent written notice by the Company or the
Transfer Agent setting forth the number of shares of Common Stock outstanding.
Upon the written or oral request of a Holder, the Company shall within two
Business Days confirm orally and in writing to such Holder the number of shares
of Common Stock then outstanding. In any case, the number of outstanding shares
of Common Stock shall be determined by the Holder after giving effect to the
conversion or exercise of securities of the Company, including the Warrant, by
such Holder or its Affiliates or Attribution Parties since the date as of which
such number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” initially shall be 9.99% of the Company's issued and
outstanding shares of Common Stock. A Holder, upon notice to the Company, may
decrease or thereafter increase the Beneficial Ownership Limitation to any other
percentage not in excess of 19.99% specified in such notice;  provided that (i)
any such change in the Beneficial Ownership Limitation will not be effective
until the 61st day after such notice is delivered to the Company, and (ii) any
such increase or decrease will apply only to such Holder and no other Holder.
The provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 1(f) to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation contained herein
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of the Warrant.

 

2.     ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The Exercise
Price and the number of Warrant Shares shall be adjusted from time to time as
follows:

 

 

(a)

Adjustment upon Subdivision or Combination of Common Stock. If the Company at
any time on or after the Issuance Date subdivides (by any stock split, stock
dividend, recapitalization, reorganization, scheme, arrangement or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, the Exercise Price in effect immediately prior to such
subdivision will be proportionately reduced and the number of Warrant Shares
will be proportionately increased. If the Company at any time on or after the
Issuance Date combines (by any stock split, stock dividend, recapitalization,
reorganization, scheme, arrangement or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the Exercise
Price in effect immediately prior to such combination will be proportionately
increased and the number of Warrant Shares will be proportionately decreased.
Any adjustment under this Section 2(a) shall become effective at the close of
business on the date the subdivision or combination becomes effective.

 

9

--------------------------------------------------------------------------------

 

 

Exhibit A

 

 

(b)

Other Events. If any event occurs of the type contemplated by the provisions of
Section 2(a) but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features to the holders of the Company’s
equity securities), then the Company’s Board of Directors will make an
appropriate adjustment in the Exercise Price and the number of Warrant Shares
and provide that the record date for stockholders entitled to participate in
such event shall be the effective date for such adjustment so as to protect the
rights of the Holder; provided that no such adjustment pursuant to this Section
2(b) will increase the Exercise Price or decrease the number of Warrant Shares
as otherwise determined pursuant to this Section 2.

 

3.     FUNDAMENTAL TRANSACTIONS. Upon the occurrence of any Fundamental
Transaction, any Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Warrant referring to the “Company” shall refer instead to any Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Warrant with the same effect as
if such Successor Entity had been named as the Company herein. Upon consummation
of the Fundamental Transaction, any Successor Entity shall deliver to the Holder
confirmation that there shall be issued upon exercise of this Warrant at any
time after the consummation of the Fundamental Transaction, in lieu of the
shares of the Common Stock (or other securities, cash, assets or other property
purchasable upon the exercise of the Warrant prior to such Fundamental
Transaction), such shares of stock, securities, cash, assets or any other
property whatsoever (including warrants or other purchase or subscription
rights), if any, that the Holder would have been entitled to receive upon the
happening of such Fundamental Transaction had this Warrant been exercised
immediately prior to such Fundamental Transaction, as adjusted in accordance
with the provisions of this Warrant. In addition to and not in substitution for
any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon an
exercise of this Warrant within 90 days after the consummation of the
Fundamental Transaction but, in any event, prior to the Expiration Date, in lieu
of the shares of the Common Stock (or other securities, cash, assets or other
property) purchasable upon the exercise of the Warrant prior to such Fundamental
Transaction, such shares of stock, securities, cash, assets or any other
property whatsoever (including warrants or other purchase or subscription
rights) which the Holder would have been entitled to receive upon the happening
of such Fundamental Transaction had the Warrant been exercised immediately prior
to such Fundamental Transaction. The Company shall not enter into or be a party
to a Fundamental Transaction unless provision is made with respect to the
holder’s right under this Section 3 in a form and substance reasonably
satisfactory to the Holder. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. The provisions of this Section 3 shall apply similarly and equally
to successive Fundamental Transactions and Corporate Events and shall be applied
without regard to any limitations on the exercise of this Warrant. The Holder
may waive its rights under this Section 3 with respect to any particular
Fundamental Transaction.

 

4.     NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its Amended and Restated Certificate of
Incorporation, Amended and Restated Bylaws or through any reorganization,
transfer of assets, consolidation, merger, scheme of arrangement, dissolution,
issue or sale of securities, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, and
will at all times in good faith carry out all the provisions of this Warrant.
Without limiting the generality of the foregoing, the Company (i) shall not
increase the par value of any shares of Common Stock receivable upon the
exercise of this Warrant above the Exercise Price then in effect, and
(ii) shall, so long as this Warrant is outstanding, take all action necessary to
reserve and keep available out of its authorized and unissued shares of Common
Stock, solely for the purpose of effecting the exercise of this Warrant, 100% of
the number of shares of Common Stock issuable upon exercise of this Warrant then
outstanding (without regard to any limitations on exercise).

 

10

--------------------------------------------------------------------------------

 

 

Exhibit A

 

5.     WARRANT HOLDER NOT DEEMED A STOCKHOLDER. The Holder, solely in such
Person’s capacity as a holder of this Warrant, shall not be entitled to vote or
be deemed the holder of share capital of the Company for any purpose, nor shall
anything contained in this Warrant be construed to confer upon the Holder,
solely in such Person’s capacity as the Holder of this Warrant, any of the
rights of a stockholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, or otherwise, prior to the issuance to the Holder of
the Warrant Shares which such Person is then entitled to receive upon the due
exercise of this Warrant. In addition, nothing contained in this Warrant shall
be construed as imposing any liabilities on the Holder to purchase any
securities (upon exercise of this Warrant or otherwise) or as a stockholder of
the Company, whether such liabilities are asserted by the Company or by
creditors of the Company.

 

6.     REISSUANCE OF WARRANTS.

 

 

(a)

Registration of Warrant. The Company or its Transfer Agent shall register this
Warrant, upon the records to be maintained by the Company or its Transfer Agent
for that purpose (the “Warrant Register”), in the name of the record Holder
hereof from time to time. The Company may deem and treat the registered Holder
of this Warrant as the absolute owner hereof for the purpose of any exercise
hereof or any distribution to the Holder, and for all other purposes, absent
actual notice to the contrary. The Company or its Transfer Agent shall also
register any transfer, exchange, reissuance or cancellation of any portion of
this Warrant in the Warrant Register.

 

 

(b)

Transfer of Warrant. If this Warrant is to be transferred in accordance with
Section 13, the Holder shall surrender this Warrant to the Company, whereupon
the Company will forthwith issue and deliver upon the order of the Holder a new
Warrant (in accordance with Section 6(d)), registered as the Holder may request,
representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less than the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant (in accordance
with Section 6(d)) to the Holder representing the right to purchase the number
of Warrant Shares not being transferred.

 

 

(c)

Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
or the provision of reasonable security by the Holder to the Company and, in the
case of mutilation, upon surrender and cancellation of this Warrant, the Company
shall execute and deliver to the Holder a new Warrant (in accordance with
Section 6(d)) representing the right to purchase the Warrant Shares then
underlying this Warrant.

 

 

(d)

Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, together
with all applicable transfer taxes, for a new Warrant or Warrants (in accordance
with Section 6(d)) representing in the aggregate the right to purchase the
number of Warrant Shares then underlying this Warrant, and each such new Warrant
will represent the right to purchase such portion of such Warrant Shares as is
designated by the Holder at the time of such surrender; provided, however, that
no Warrants for fractional shares of Common Stock shall be given.

 

 

(e)

Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 6(a)
or Section 6(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) shall have an issuance date, as indicated
on the face of such new Warrant which is the same as the Issuance Date and
(iv) shall have the same rights and conditions as this Warrant.

 

11

--------------------------------------------------------------------------------

 

 

Exhibit A

 

7.     NOTICES. Whenever notice is required to be given to either party under
this Warrant, unless otherwise provided herein, such notice shall be given in
accordance with information provided by the Holder to the Company, or by the
Company to the Holder, as applicable, in writing. The Company shall provide the
Holder with prompt written notice of all actions taken pursuant to this Warrant,
including in reasonable detail a description of such action and the reason
therefor.

 

8.     AMENDMENT AND WAIVER. The provisions of this Warrant may be amended or
modified or the provisions hereof waived with the written consent of the Company
and the Holder.

 

9.     JURISDICTION. Except as set forth in Section 11 below, this Warrant shall
be governed by and construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Warrant shall be governed by, the internal laws of the State of Delaware,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Delaware.

 

10.     CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
person as the drafter hereof. The headings of this Warrant are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Warrant.

 

11.     DISPUTE RESOLUTION. In the case of a dispute as to the determination of
the Exercise Price or the arithmetic calculation of the Warrant Shares, the
Company shall submit the disputed determinations or arithmetic calculations via
facsimile within two (2) Business Days of receipt of the Exercise Notice giving
rise to such dispute, as the case may be, to the Holder. If the Holder and the
Company are unable to agree upon such determination or calculation of the
Exercise Price or the Warrant Shares within three (3) Business Days of such
disputed determination or arithmetic calculation being submitted to the Holder,
then the Company shall, within two (2) Business Days submit via facsimile
(a) the disputed determination of the Exercise Price to an independent,
reputable investment bank selected by the Company and approved by the Holder or
(b) the disputed arithmetic calculation of the Warrant Shares to the Company’s
independent, outside accountant. The Company shall cause at its expense the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than ten (10) Business Days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error. The expenses of the investment bank and
accountant will be borne by the Company.

 

12.     REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The
remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant, at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the right of the Holder to pursue actual damages for any
failure by the Company to comply with the terms of this Warrant.

 

13.     TRANSFER. Subject to compliance with any applicable securities laws and
the transfer restrictions set forth herein, this Warrant may be offered for
sale, sold, transferred or assigned without the consent of the Company.

 

14.     CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms
shall have the following meanings:

 

 

(a)

“Bloomberg” means Bloomberg Financial Markets.

       

(b)

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

       

(c)

“Closing Sale Price” means, for any security as of any date, the last closing
bid price and last closing trade price, respectively, for such security on the
Principal Market, as reported by Bloomberg, or, if the Principal Market begins
to operate on an extended hours basis and does not designate the closing bid
price or the closing trade price, as the case may be, then the last bid price or
the last trade price, respectively, of such security prior to 4:00:00 p.m., New
York time, as reported by Bloomberg, or, if the Principal Market is not the
principal securities exchange or trading market for such security, the last
closing bid price or last trade price, respectively, of such security on the
principal securities exchange or trading market where such security is listed or
traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price or last trade price, respectively, of such security in the
OTCQB® trading market operated by The OTC Markets Group, or the over-the-counter
market on the electronic bulletin board for such security as reported by
Bloomberg, or, if no closing bid price or last trade price, respectively, is
reported for such security by Bloomberg, the average of the bid prices, or the
ask prices, respectively, of any market makers for such security as reported in
the “pink sheets” by OTC Markets Group Inc. If the Closing Sale Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Sale Price, as the case may be, of such security on such date shall
be the fair market value as mutually determined by the Company and the Holder.
All such determinations to be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during the
applicable calculation period.

 

12

--------------------------------------------------------------------------------

 

 

Exhibit A

 

 

(d)

“Common Stock” means (i) the Company’s shares of Common Stock, par value $0.001
per share, and (ii) any share capital into which such Common Stock shall have
been changed or any share capital resulting from a reclassification of such
Common Stock.

       

(e)

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

       

(f)

“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

       

(g)

“Eligible Market” means The New York Stock Exchange, Inc., The NYSE MKT LLC, The
NASDAQ Global Select Market, The NASDAQ Global Market, The NASDAQ Capital Market
or the OTCQB.

       

(h)

“Expiration Date” means December __, 2023 or, if such date falls on a day other
than a Business Day or on which trading does not take place on the Principal
Market (a “Holiday”), the next date that is not a Holiday.

       

(i)

“Fundamental Transaction” means that (A) the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to another Person,
or (iii) allow another Person to make a purchase, tender or exchange offer that
is accepted by the holders of more than the 50% of the outstanding shares of
Common Stock (not including any shares of Common Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer), or (iv) consummate a
stock purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
50% of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
purchase agreement or other business combination), or (v) reorganize,
recapitalize or reclassify the Common Stock, or (B) any “person” or “group” (as
these terms are used for purposes of Sections 13(d) and 14(d) of the Exchange
Act) is or shall become the “beneficial owner” (within the meaning of Rule 13d-3
under the Exchange Act), directly or indirectly, of 50% of the aggregate
ordinary voting power represented by issued and outstanding Common Stock.

       

(j)

“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

       

(k)

“Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

 

13

--------------------------------------------------------------------------------

 

 

Exhibit A

 

 

(l)

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

       

(m)

“Principal Market” means the securities exchange or securities quotation service
where the Common Stock is principally listed or quoted for trading.

       

(n)

“Successor Entity” means the Person (or, if so elected by the Holder, the Parent
Entity) formed by, resulting from or surviving any Fundamental Transaction or
the Person (or, if so elected by the Holder, the Parent Entity) with which such
Fundamental Transaction shall have been entered into.

       

(o)

“Trading Day” means any day on which the Common Stock is traded on the Principal
Market, or, if the Principal Market is not the principal trading market for the
Common Stock, then on the principal securities exchange or securities market on
which the Common Stock is then traded; provided that “Trading Day” shall not
include any day on which the Common Stock is scheduled to trade on such exchange
or market for less than 4.5 hours or any day that the Common Stock is suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on such exchange or market, then during the hour ending at 4:00:00 p.m.,
New York time).

 

 

[Signature Page Follows]

 

14

--------------------------------------------------------------------------------

 

 

Exhibit A

 

IN WITNESS WHEREOF, the Company has caused this Series E Warrant to Purchase
Common Stock to be duly executed as of the Issuance Date set out above.

 

 

 

WINDTREE THERAPEUTICS, INC.

   

 

       

By:

 

   

Name:

   

Title:

 

15

--------------------------------------------------------------------------------

 

 

Exhibit A

 

EXHIBIT A

 

EXERCISE NOTICE TO BE EXECUTED BY THE REGISTERED HOLDER
TO EXERCISE THIS SERIES E WARRANT TO PURCHASE COMMON STOCK

 

To:

CONTINENTAL STOCK TRANSFER & TRUST COMPANY

1 State Street, 30th Floor

New York NY 10004

Attention: Compliance Department

By Email: Compliance@continentalstock.com

 

The undersigned holder hereby exercises the right to purchase
                     of the shares of Common Stock (“Warrant Shares”) of
WINDTREE THERAPEUTICS, INC., a Delaware corporation (the “Company”), evidenced
by the attached Series E Warrant to Purchase Common Stock (the “Warrant”).
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Warrant.

 

1.     Form of Exercise Price. The Holder intends that payment of the Exercise
Price shall be made as:

 

                     a “Cash Exercise” with respect to                     
Warrant Shares; and/or

 

                     a “Cashless Exercise” with respect to
               Warrant Shares

 

2.     Payment of Exercise Price. In the event that this is a Cash Exercise with
respect to some or all of the Warrant Shares to be issued pursuant hereto, the
holder shall pay the Aggregate Exercise Price in the sum of $         to the
Company in accordance with the terms of the Warrant.

 

3.     Delivery of Warrant Shares. The Company shall deliver the Warrant Shares
to the holder in accordance with the terms of the Warrant.

 

4.     Representations and Warranties. By its delivery of this Exercise Notice,
the undersigned represents and warrants to the Company that in giving effect to
the exercise evidenced hereby the Holder will not beneficially own in excess of
the number of shares of Common Stock (determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended) permitted to
be owned under Section 1(f) of this Warrant to which this notice relates.

 

Date:              ,         

Name of Registered Holder:

 

 

By:

 

   

Name:

 

Title:

 

Facsimile Number for notices:                           

Address for delivery (if applicable):

Holder, or Holder's designee’s account information with DTC through its DWAC
system (if applicable):

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Exercise Notice.

 

 

WINDTREE THERAPEUTICS, INC.

       

By:

 

   

Name:

   

Title:

 

16